REASONS FOR ALLOWANCE
Note:   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice of allowance is in response to communications filed February 4, 2021.
 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.

Allowable Claims
2.         Claims 1-14 and 19-24 are allowed over the prior art of record.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on February 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Reasons for Allowance
4.         Please refer to the previously mailed Notice of Allowability dated January 21, 2021 for examiner’s statement of reasons for allowance:


Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on Monday - Friday, 7:30 am - 5:00 pm, alternate Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


/ANDREW J MENSH/Primary Examiner, Art Unit 3781